        Case 5:18-cv-01019-HE Document 30 Filed 01/31/19 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

CARTER PAGE,                                    )
                                                )
                           Plaintiff,           )
vs.                                             )      NO. CIV-18-1019-HE
                                                )
DEMOCRATIC NATIONAL                             )
COMMITTEE, et al.                               )
                                                )
                           Defendants.          )

                                        JUDGMENT

      In accordance with the separate order entered this date, this case is dismissed.

      IT IS SO ORDERED.

      Dated this 31st day of January, 2019.
